Citation Nr: 1607460	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  05-28 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 16, 2013.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

At the directive of a January 2008 Board remand, a May 2008 videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board (whereas the Board had directed a Travel Board hearing on the Veteran's behalf, he ultimately elected the videoconference option).

This case has since been back before the Board several times.  In its August 2008 issuance, the Board granted the Veteran's claim for service connection for depression.  The Board then remanded his remaining claims for higher initial ratings for his service-connected posttraumatic stress disorder (PTSD) and right upper eyelid scar, and for a TDIU, to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development and consideration. 

On remand, a February 2010 AMC decision implemented the Board's grant of service connection for depression, but incorporated this disability with the already service-connected PTSD and continued the 30 percent initial rating for the combined acquired psychiatric disorder, although assigning an earlier effective date of April 15, 2004.  In addition, the AMC assigned two temporary 100 percent ratings under the provisions of 38 C.F.R. § 4.29 to compensate the Veteran for hospitalizations that were over 21 days for treatment of his mental illness.  These temporary 100 percent ratings were assigned from June 13 to August 31, 2008, and from December 28, 2008 to February 28, 2009.  So, excluding these periods of these temporary total ratings, he still had a 30 percent initial rating from April 15, 2004, the date service connection was established for his acquired psychiatric disorder, and since termination of that most recent temporary total rating. 

He continued to appeal for higher ratings when he did not have these temporary total ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise). 

Thereafter, in a December 2010 decision, the Board granted a higher 70 percent rating for the service-connected psychiatric disorder (deemed effective April 15, 2004 by a subsequent RO rating decision).  The Board also remanded the scar and TDIU claims to the RO/AMC for still further development and consideration.

A June 2012 Board decision denied both claims for an increased rating for the right upper eyelid scar, and a TDIU.  The Veteran appealed to the U. S. Court of Appeals for Veterans Claims (CAVC/Court). A private attorney represented him in his appeal to the Court and continues to represent him before VA.  The Office of General Counsel represented the Secretary of VA in the appeal to the Court. The parties filed a March 2013 Joint Motion asking the Court to vacate the Board's decision denying the TDIU claim and to remand this claim back to the Board for readjudication in compliance with directives specified.  (The Veteran did not intend at that time to proceed with an appeal as to the denial of a compensable rating for the right upper eyelid scar.).  The Court granted that Joint Motion for Remand.

In November 2013, the Veteran's attorney submitted additional evidence consisting of a private vocational rehabilitation counselor's opinion, and the attorney waived the right to have the RO initially consider this additional evidence, preferring instead to have the Board do so in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

The Board nevertheless remanded this TDIU claim in March 2014 to comply with directives specified in the Joint Motion for Remand.

A rating decision since issued in January 2015, on remand, in relevant part granted the Veteran's TDIU claim effective August 16, 2013.  The RO correctly concluded, however, that was not a full grant of benefits sought on appeal and consequently issued a Supplemental Statement of the Case (SSOC) later in January 2015.  Therefore, only the period prior to August 16, 2013 is still at issue.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities prior to August 16, 2013 were rated as follows:  posttraumatic stress disorder (PTSD) with depression, 70 percent disabling; lumbar spine injury, evaluated as 40 percent disabling; degenerative disk disease of the cervical spine, evaluated as 10 percent disabling prior to July 8, 2008 and 20 percent disabling as of July 8, 2008; scar of the right upper eyelid with exposure to keratitis and loss of eyelashes, evaluated as noncompensable.  This correlated to a combined 80 percent rating for compensation prior to September 1, 2008 and 90 percent as of September 1, 2009.  

2.  Considering the totality of the circumstances, these service-connected disabilities were so severe prior to August 16, 2013, as to have precluded him from obtaining or maintaining employment, either physical or sedentary, which could be considered substantially gainful versus just marginal in comparison when realizing his level of education, prior work experience, and training.


CONCLUSION OF LAW

The criteria are met for a TDIU even prior to August 16, 2013.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist a claimant in developing and substantiating a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Here, though, the Board is fully granting this claim at issue in this appeal so need not discuss whether there has been compliance with these preliminary notice and duty to assist obligations.  This is because even were the Board to assume, for the sake of argument, there has not been this compliance, this still would be inconsequential and at most amount to nonprejudicial, i.e., harmless error.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  See also 38 C.F.R. § 20.1102 (2015).

II.  Legal Criteria and Analysis

The Veteran filed a claim for a TDIU in April 2004, asserting that his 
service-connected disabilities prevented him from securing or following any substantially gainful occupation.  He contended that he was forced to resign from his most recent job as a bus driver in April 2004, because he was unable to perform the duties of that job due to his service-connected back and neck disabilities.  

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).  

The crucial inquiry in determining whether the Veteran is entitled to TDIU is not whether the Veteran is able to pursue his profession of choice, or indeed any particular job.  Instead, the Board must inquire as to whether the Veteran can secure and follow a substantially gainful occupation in a more general sense.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact that a Veteran is unemployed is not enough.  It must be determined that his service-connected disabilities without regard to his advancing age make him incapable of performing the acts required by employment.  Id.

In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a Veteran is not required to submit proof that he is 100-percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination, hence, use of the word "substantially".  Id.  The claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability, without regard to advancing age or disabilities for which service connection has not been established.  See 38 C.F.R. §§ 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91.  Thus, the criteria use a subjective (not just objective) standard.  See id.  VA's General Counsel further observed that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2015).  When disabilities result from common etiology or single accident or affect both upper or lower extremities, they may be treated as one collective disability for the purpose of determining whether the Veteran has a sufficient rating to satisfy these threshold minimum requirements of § 4.16(a).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.

It is additionally possible to receive a TDIU on an extra-schedular basis under § 4.16(b), if indeed unemployable because of service-connected disability or disabilities, so even if the minimum rating requirements of § 4.16(a) are not met.  However, the Board is precluded in this circumstance from granting a TDIU on this special alternative basis, having instead to first refer the matter to the Director of the Compensation and Pension (C&P) Service or other appropriate authority or designee for this initial consideration.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Prior to August 16, 2013, the Veteran was service connected for the following disabilities:  PTSD with depression, 70 percent disabling; lumbar spine injury, evaluated as 40 percent disabling; degenerative disk disease of the cervical spine, evaluated as 10 percent disabling prior to July 8, 2008 and 20 percent disabling as of July 8, 2008; scar of the right upper eyelid with exposure to keratitis and loss of eyelashes, evaluated as noncompensable.  This correlated to a combined 80 percent rating for compensation prior to September 1, 2008 and 90 percent as of September 1, 2009.  See 38 C.F.R. § 4.25.  Thus, the rating requirements for consideration of a TDIU under § 4.16(a) were met, that is, without having to resort alternatively to the special extra-schedular provisions of § 4.16(b). 

Therefore, the remaining inquiry is whether the service-connected disabilities rendered the Veteran unable to secure or follow a substantially gainful occupation during the period at issue prior to August 16, 2013.  Factors such as employment history, as well as educational and vocational attainments, are for consideration, whereas as mentioned age and disabilities that are not service-connected are not to be considered.

The medical evidence of record shows that the Veteran's service-connected lumbar spine injury and degenerative disk disease of the cervical spine precludes him from obtaining and maintaining employment in a physical occupation.  In this regard, a letter dated in May 2003 from his private physician reveals that the Veteran is 100-percent disabled from performing his usual occupation in heavy construction owing to his service-connected cervical spine disability.  After reviewing the claims file and physically evaluating the Veteran, a VA examiner in July 2004 determined the Veteran's service-connected cervical spine and lumbar sprain disabilities impaired his ability to be gainfully employed in any activity that involved physical exertion, prolonged walking or standing, or prolonged sitting.  A VA examiner in September 2008 also had noted that, from a functional standpoint, the Veteran could not do any prolonged walking, prolonged standing, or heavy lifting due to the residuals of his lumbar spine injury and degenerative disk disease of his cervical spine.  The Veteran also reported during the September 2008 VA examination that he did not drive, because it is hard to turn his head because of his service-connected cervical spine disability.  A March 2011 VA examination report reveals that a physical type of employment would be difficult for the Veteran to perform due to discomfort.  However, the examiner determined that a sedentary job, such as at a desk, is possible.  

The record on appeal also, however, contains a memorandum dated in November 2004 from a VA case manager stemming from a Chapter 31 evaluation of the Veteran, and it was determined that he was not reasonably feasible for the achievement of a vocational goal.  Unfortunately, his vocational rehabilitation folder was not associated with the claims file.  Therefore, it is unclear what disabilities were considered in determining that it is not reasonable feasible for him to achieve a vocational goal.

That notwithstanding, with respect to the Veteran's service-connected PTSD with depression, a March 2005 VA mental health examination revealed that the examiner did not find any evidence the Veteran's PTSD symptoms affected his functioning.  The examiner noted that the Veteran reported that he was unable to work due to physical problems.  He also explained that there was no impairment in thought processing or communication.  A VA examiner in November 2008 determined that the Veteran's PTSD symptoms appear to be in the moderate range and have persisted for many years.  She concluded that the functional impairment from depression and PTSD would not make the Veteran completely unemployable; however, it would likely impact the types of employment he would be able to successfully maintain.  The examiner documented that she did not find any impairment in thought processes or communication.  The April 2011 VA examiner determined that the Veteran's symptoms do not preclude gainful employment, nor do they have a significant impact on social functioning or behavior.  There is no impairment in thought processes or communication.  The examiner noted that the Veteran's primary complaint is that he does not like people and does not want to be around anybody.  She determined that the severity of his PTSD and depressive symptoms are mild.

But the Board also sees that a few months prior to the Veteran filing a service-connection claim for PTSD and depression, he overdosed on medication (Celexa) in an apparent suicide attempt in November 2003.  A November 2003 psychiatric assessment revealed that he reported that he was tired of having pain in his back and neck.  He was assigned a Global Assessment of Functioning (GAF) score of 21, indicating serious impairment in communication or judgement or inability to function in almost all areas.  An April 2004 VA treatment record diagnosed PTSD and depression and assigned a low GAF score of 30.  The Veteran was also assigned a GAF score ranging from 21 to 30 from September to October 2004.  He was hospitalized at a VA Medical Center (VAMC) for TPSD and depression for a short time in May 2005.  He received inpatient treatment for his service-connected PTSD with depression from June to August 2008 and from December 2008 to February 2009.  An August 2005 Social Security Administration (SSA) mental health evaluation found that he "is able to perform work where interpersonal conflict is incidental to work performed, e.g., assembly work, complexity of tasks is learned and performed by rote, with few variables, uses little judgement; supervision required is simple, direct and concrete."  


The lay evidence of record shows the Veteran asserted in his April 2004TDIU claim application that his service-connected spine injuries and depression prevented him from securing or following any substantially gainful occupation.  The April 2004 and November 2013 TDIU application forms show he had worked as a bus driver from 2002 to 2004, in landscaping from 2001 to 2002, and in maintenance from 1998 to 1999.  The evidence of record also indicates that he had worked other times in construction.  He reported losing 40 hours per month due to his service-connected disabilities.  He submitted a resignation notice dated in April 2004 indicating that he was resigning his position as a bus driver effective April 13, 2004 due to disability.  His last employer filled out a Request for Employment Information form in April 2005 indicating he had lost December and January during the past 12 months preceding the last date of employment due to disability.  He completed high school, but he denied any other education or training.  

In a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10(2013), but it is the rating official who is responsible for' 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013)."). 

Here, after reviewing the relevant evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran was unable to obtain or maintain substantially gainful employment during the applicable appeal period, so even prior to August 16, 2013.  Concerning this, a letter dated in May 2003 from his private physician and the VA examiners' comments in July 2004, September 2008, and November 2011 reveal that his service-connected disabilities would prevent him from obtaining or maintaining employment requiring any level of physical labor.  And with respect to whether he is still able to obtain and maintain sedentary employment (such as in an office or office-type setting), the Board considers significant that the VA examiner in July 2004 determined that the Veteran's service-connected lumbar and cervical spine disabilities impaired his ability to be gainfully employed in any activity that included prolonged sitting.  So this would apply directly to sedentary work.  In addition, the overall evidence of record indicates that the Veteran's service-connected PTSD with depression would make it difficult for him to obtain, much less retain, employment even in a sedentary position as he has poor insight and judgement and at least some of his healthcare providers have suggested there might be interpersonal conflicts between him and coworkers.  Moreover, an SSA mental health evaluation dated in August 2005 also revealed there were limited sedentary positions that he would be able to maintain.  Finally, the Board must remain mindful that his work history is in manual labor, including especially construction, maintenance, landscaping, and as a bus driver.  The skills he has acquired through that work experience would have limited transferability to a sedentary position.  Thus, on the whole, the Board concludes that his service-connected disabilities prevent him from obtaining or following any substantially gainful occupation when importantly considering his level of education, prior work experience, and training, not just his physical and mental capacity to perform the type of work that he could get even best case scenario.

In conclusion, then, the evidence of record indicates the Veteran would have difficulty obtaining and maintaining occupations commensurate with his level of education, training and work experiences due to his service-connected disabilities.  Certainly at the very least the evidence is now in equipoise on the issue of whether he is able versus unable to secure or follow a substantially gainful occupation solely due to his service-connected disabilities.  Thus, resolving this doubt in his favor necessitates granting rather than denying his TDIU claim, for the entire appeal period at issue prior to August 16, 2013, so dating back to his claim for this benefit.



ORDER

A TDIU is granted for the period at issue prior to August 16, 2013, subject to the statutes and regulations governing the payment of VA compensation.




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


